Citation Nr: 1637261	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issues in this matter were remanded by the Board for further development in October 2015.  As the development has been completed, this matter is again before the Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss in either ear to an extent recognized as a disability for VA purposes.

2.  The most probative evidence of record shows that it is less likely than not that the Veteran has had tinnitus at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.385 (2015). 

2.  The criteria for entitlement to service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, contending that these disorders are a result of exposure to loud noise while serving as an infantryman in the Army.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that service connection for bilateral hearing loss and tinnitus is not warranted because the evidence of record demonstrates that he has not experienced tinnitus or a hearing loss disability for VA purposes in either ear at any point during the appeal period.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a current disability, there can be no valid claim for compensation benefits.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Here, there is no competent evidence that the Veteran has had a hearing loss disability, as defined above, in either ear at any point during the appeal period.  There is no evidence in the record that he has been treated for hearing loss in either ear.  He was provided with a VA audiological examination in November 2010, during which he reported that he did not have a hearing loss disability or tinnitus.  The Veteran stated that the service officer "just put it on there when he did the paperwork for the appeal for my hand condition and [traumatic brain injury]."  After auditory testing, the Veteran was noted to have speech recognition ability of 100 percent in his right ear and 96 percent in his left ear.  His auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
10
10
10

As seen above, the results of the Veteran's November 2010 VA audiological examination do not show hearing loss for VA compensation purposes in either ear because auditory thresholds were not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz or 26 decibels or more in at least three of those frequencies, and the speech recognition scores were greater than 94 percent in both ears.  There are no other auditory findings in the record that are sufficient to establish hearing loss during the appeal period and the Veteran is not competent to state that he has a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385, as this based on specific auditory threshold findings.  Thus, notwithstanding his assertion that he has a hearing loss disability, the objective audiometric evidence reflects that he does not have a current hearing loss disability for VA purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).  Therefore, service connection for a bilateral hearing loss disability must be denied.

The Board also finds that service connection for tinnitus must also be denied because the most probative evidence shows that it is less likely than not that the Veteran had tinnitus at any point during the appeal period.  During the pendency of this matter, the Veteran has made inconsistent statements regarding his tinnitus symptoms.  The Veteran listed hearing loss and tinnitus as claims on his November 2009 application, but did not state when those disabilities began or identify any provider as having treated him for these conditions.  He submitted a December 2009 written statement in which he indicated that tinnitus was caused by his military service, but again he did not indicate when the tinnitus symptoms began.  Significantly, during the November 2010 examination, the Veteran reported no current complaint of tinnitus.  He also denied having tinnitus when asked by the examiner to identify when the last episode of tinnitus occurred.  As noted above, he told the VA examiner that the service officer "just put it on there" when completing documents in connection with other claims.  

The Board affords little probative value to the Veteran's vague assertions indicating that he was experiencing tinnitus during the appeal period and more probative value to the Veteran's more recent and specific statements denying current tinnitus symptoms.  The credibility of evidence can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, bias, self- interest, malingering, desire for monetary gain and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Here, the Board assigns more probative value to the Veteran's denial of tinnitus symptoms during the November 2010 VA examination for several reasons.  First, unlike the Veteran's general assertions made in furtherance of his claim, the Veteran's statements denying tinnitus symptoms are specific.  He stated that he did not currently experience tinnitus and did not experience tinnitus in the past.  Although he added tinnitus to his application as a condition for which he was seeking service connection and stated that it was due to in-service noise exposure, he did not provide any specific details as to when the tinnitus began and how often it occurs.  When given an opportunity to provide additionally information concerning his condition, he denied having tinnitus.  He further indicated that he submitted the claim for service connection for tinnitus only because it was added by a service representative.  

In addition to the above, the Board observes that the statements denying tinnitus symptoms are consistent with the Veteran's medical records, which show no complaints of tinnitus or auditory issues.  The Board also finds that the Veteran's statement that he did not experience tinnitus symptoms is a declaration against interest, and hence is of greater credibility than his earlier, inconsistent statements made for pecuniary gain.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  The Board notes that although he has continued the pursuit of his appeal, the Veteran has not argued that the November 2010 VA examiner incorrectly reported his responses to the questions asked, nor has he otherwise specifically challenged the VA examiner's findings.  In light of the totality of the evidence, the Board affords more probative value to the Veteran's statements made during the November 2010 VA examination denying tinnitus symptoms than to his prior inconsistent statements claiming a current tinnitus disorder.  

As the most probative evidence of record shows that it is less likely than not that the Veteran experienced a tinnitus disorder at any point during the appeal period, his claim seeking service connection must also be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


